STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent                                                         FILED
                                                                                  April 6, 2020
vs.) No. 18-0818 (Wood County 17-F-129)                                         EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Jeffrey Lyle Sampson,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner Jeffrey Lyle Sampson, by counsel Justin M. Collin, appeals the Circuit Court
of Wood County’s August 24, 2018, order sentencing him to, among other sentences, two
consecutive life sentences without the possibility of parole after his conviction of two counts of
first-degree murder, in addition to other crimes. Respondent State of West Virginia, by counsel
Shannon Frederick Kiser, filed a response. Petitioner filed a reply. At issue in this appeal is
whether the circuit court erred in admitting certain evidence of petitioner’s prior bad acts at trial.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In June of 2016, petitioner and his wife, Karen Sampson, divorced. Following their
divorce, Ms. Sampson continued to reside in the marital home while petitioner took up residence
with his parents a short distance away. On the morning of January 10, 2017, Ms. Sampson took
the parties’ two children to the bus stop and then returned home, where she called her friend
Brandy Hardman. While talking to Ms. Hardman over the phone, Ms. Sampson discovered
petitioner in her home, at which point petitioner “grabbed [Ms. Sampson] by the neck, pushed
her against a wall, . . . held a handgun against her temple” and threatened to kill her. Ms.
Sampson screamed and dropped her phone, at which point her call with Ms. Hardman was
disconnected. While continuing to “waiv[e] his gun and point[] it at” her, petitioner indicated to
Ms. Sampson that he sought to “rekindle” their relationship. In an attempt to buy herself time,
Ms. Sampson told petitioner anything she could to calm him down. During the period that
petitioner held Ms. Sampson at gunpoint, Ms. Hardman attempted to call her three times.
Eventually, Ms. Sampson answered Ms. Hardman’s call and told her that she needed help.

                                                  1
Accordingly, Ms. Hardman and her husband, Shawn Hardman, drove to Ms. Sampson’s home.
Upon realizing that the Hardmans were headed to the home, petitioner obtained “a bigger gun”
from a bag he carried with him. Upon their arrival, the Hardmans told petitioner to leave. Ms.
Hardman took Ms. Sampson to the bedroom and called 9-1-1. Mr. Hardman remained in the
living room with petitioner. While in the bedroom, Ms. Sampson hid in a closet, where she
eventually heard two gunshots. It is undisputed that petitioner shot Mr. and Ms. Hardman, both
of whom died of their wounds. At this point, petitioner left the home and was later arrested after
a high-speed car chase.

         In 2017, petitioner was indicted on two counts of first-degree murder, one count of
kidnapping, two counts of burglary, two counts of felony murder predicated on kidnapping, two
counts of felony murder predicated on burglary, one count of use or presentation of a firearm
during the commission of a felony, and one count of wanton endangerment involving a firearm.
Thereafter, the State filed pretrial notice of its intention to introduce evidence under Rule 404(b)
of the West Virginia Rules of Evidence. 1 First, the State sought to introduce evidence of an
incident that took place on December 26, 2016. At that time, Ms. Sampson was dating Bill
Johnson, who was at her residence when petitioner arrived and yelled at Mr. Johnson as follows:
“You can’t be here. You need to leave. She’s mine. I want to get back with her. I’m trying to
rekindle.” The evidence established that petitioner shoved Mr. Johnson, pointed a gun at him,
and threatened to shoot him. Both Ms. Sampson and Mr. Johnson agreed not to contact the police
regarding this incident. Second, the State sought to introduce evidence from December 31, 2016,
when petitioner behaved erratically while trying to prevent Ms. Sampson from leaving her home
to attend a New Year’s Eve party. According to the evidence, Ms. Hardman “act[ed] as a
mediator” between petitioner and Ms. Sampson in regard to petitioner’s attempts to talk to his
son, who expressed no interest in speaking with petitioner. Later that evening, petitioner called
Ms. Sampson’s friends and yelled that he wanted to speak with his children. The circuit court
held a hearing on this evidence and ultimately ruled that it was admissible under Rule 404(b). In
turn, the State relied upon this evidence at trial. After the State’s introduction of evidence in
regard to these incidents, the circuit court provided a limiting instruction to the jury indicating
that it could only consider the evidence, in part, “to allow you, the jurors, to see the total picture
of all the events and acts leading to the crime alleged.”



       1
           According to Rule 404(b)(2) of the Rules of Evidence, evidence of other prior bad acts

       may be admissible for [a] purpose [other than to prove a person’s character in
       order to show that on a particular occasion the person acted in accordance with
       the character], such as proving motive, opportunity, intent, preparation, plan,
       knowledge, identity, absence of mistake, or lack of accident. Any party seeking
       the admission of evidence pursuant to this subsection must: provide reasonable
       notice of the general nature and the specific and precise purpose for which the
       evidence is being offered by the party at trial; and do so before trial—or during
       trial if the court, for good cause, excuses lack of pretrial notice.




                                                  2
        Ultimately, the jury found petitioner guilty of two counts of first-degree murder, one
count of kidnapping, one count of burglary, one count of use or presentation of a firearm in the
commission of a felony, and one count of wanton endangerment involving a firearm. After a
bifurcated mercy phase, the jury declined to grant petitioner mercy in regard to either of the
murder convictions. Petitioner then moved for a new trial and acquittal and renewed his
objection to the introduction of evidence regarding his conduct in the weeks leading up to the
crimes charged. The circuit court denied this motion and sentenced petitioner to two consecutive
life sentences, without the possibility of parole, and an additional aggregate term of incarceration
of forty-six to fifty-five years to run consecutively to his life sentences. It is from the circuit
court’s sentencing order that petitioner appeals.

       This Court has previously held as follows:

              “In reviewing challenges to the findings and conclusions of the circuit
       court, we apply a two-prong deferential standard of review. We review the final
       order and the ultimate disposition under an abuse of discretion standard, and we
       review the circuit court’s underlying factual findings under a clearly erroneous
       standard. Questions of law are subject to a de novo review.” Syl. Pt. 2, Walker v.
       West Virginia Ethics Com’n, 201 W.Va. 108, 492 S.E.2d 167 (1997).

Syl., State v. Maisey, 215 W. Va. 582, 600 S.E.2d 294 (2004). Additionally, “[a] trial court’s
evidentiary rulings, as well as its application of the Rules of Evidence, are subject to review
under an abuse of discretion standard.” Syl. Pt. 4, State v. Rodoussakis, 204 W. Va. 58, 511
S.E.2d 469 (1998). On appeal to this Court, petitioner argues that the circuit court erred in
permitting the State to introduce evidence of his conduct in the weeks leading up to the crimes
charged. Specifically, petitioner takes issue with the introduction of evidence related to the
December 26, 2016, incident in which he arrived at Ms. Sampson’s residence and threatened her
boyfriend with a firearm because petitioner sought “to rekindle” his relationship with Ms.
Sampson, and the December 31, 2016, incident where petitioner tried to prevent Ms. Sampson
from leaving her home and yelled at her friends, including Ms. Hardman. We find, however, that
this evidence is intrinsic to the crimes charged and, thus, was properly admitted below. Even
though the circuit court initially ruled that the evidence was admissible under Rule 404(b), we
note that

               “[t]his Court may, on appeal, affirm the judgment of the lower court when
       it appears that such judgment is correct on any legal ground disclosed by the
       record, regardless of the ground, reason or theory assigned by the lower court as
       the basis for its judgment.” Syllabus point 3, Barnett v. Wolfolk, 149 W.Va. 246,
       140 S.E.2d 466 (1965).

Syl. Pt. 2, Adkins v. Gatson, 218 W. Va. 332, 624 S.E.2d 769 (2005). Accordingly, as more fully
addressed herein, the Court finds no error in the admissibility of the evidence in question, given
that it was clearly intrinsic to the crimes charged.

       In addressing the intrinsic evidence, the Court has provided the following direction:



                                                 3
       In determining whether the admissibility of evidence of “other bad acts” is
       governed by Rule 404(b), we first must determine if the evidence is “intrinsic” or
       “extrinsic.” See United States v. Williams, 900 F.2d 823, 825 (5th Cir.1990):
       “‘Other act’ evidence is ‘intrinsic’ when the evidence of the other act and the
       evidence of the crime charged are ‘inextricably intertwined’ or both acts are part
       of a ‘single criminal episode’ or the other acts were ‘necessary preliminaries’ to
       the crime charged.” (Citations omitted). If the proffer fits in to the “intrinsic”
       category, evidence of other crimes should not be suppressed when those facts
       come in as res gestae—as part and parcel of the proof charged in the indictment.
       See United States v. Masters, 622 F.2d 83, 86 (4th Cir.1980) (stating evidence is
       admissible when it provides the context of the crime, “is necessary to a ‘full
       presentation’ of the case, or is . . . appropriate in order ‘to complete the story of
       the crime on trial by proving its immediate context or the “res gestae”’”).
       (Citations omitted). . . . [E]vidence admissible for one of the purposes specified in
       Rule 404(b) and res gestae not always is separated by a bright line. See United
       States v. Cook, 745 F.2d 1311, 1317-18 (10th Cir.1984), cert. denied, 469 U.S.
       1220, 105 S.Ct. 1205, 84 L.Ed.2d 347 (1985).

State v. Dennis, 216 W. Va. 331, 351, 607 S.E.2d 437, 457 (2004) (quoting State v. LaRock, 196
W.Va. 294, 312 n.29, 470 S.E.2d 613, 631 n.29 (1996)). In Dennis, the defendant was convicted
of kidnapping, second-degree robbery, two counts of second-degree sexual assault, domestic
battery, and violation of a domestic violence protective order. Id. at 335, 607 S.E.2d at 441. At
trial, the State introduced evidence of two prior incidents of domestic violence that the defendant
perpetrated upon the victim prior to her death. Id. at 352, 607 S.E.2d at 458. In determining that
the evidence in question constituted intrinsic evidence, the Court found as follows:

       The victim’s testimony related various incidents occurring in the three months
       preceding the events occurring on July 23 and 24, 2001, for which Appellant was
       indicted. These incidents were used to demonstrate Appellant’s pattern of abusive
       and controlling behavior as a means of defining the turbulent nature of the
       relationship the victim had with Appellant after she attempted to break off the
       relationship with Appellant in late April 2001. The testimony of the grandmother
       and law enforcement officers related the events of June 27, 2001, which bore a
       striking similarity to the July episode and resulted in the arrest of Appellant for
       violation of a domestic violence protective order. After carefully reviewing the
       record, we cannot say that the trial court abused its discretion in finding that the
       prior acts constituted intrinsic evidence, not subject to Rule 404(b) analysis.
       While the acts were not part of a “single criminal episode” or “necessary
       preliminaries” to the charged offenses, it is difficult to conclude that the evidence
       was not necessary “to complete the story of the crimes on trial” or otherwise
       provide context to the crimes charged.

Id. (emphasis added).

       Similarly, in State v. McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014), during the
defendant’s trial for first-degree murder, the State introduced evidence of two incidents of

                                                4
domestic violence the defendant perpetrated against the victim in the two months prior to her
death. Id. at 154, 764 S.E.2d at 314. In ruling that the evidence was properly admitted as intrinsic
evidence, the Court relied on the holding in Dennis and specifically found that, although the
defendant in McKinley was not charged with domestic battery like in Dennis, this was not
“sufficient to remove the application of Dennis to this case.” Id. at 156, 764 S.E.2d at 316.
Further, the Court ruled that “[a]lthough the two domestic violence incidents in this case were
not a ‘single criminal episode,’ we believe this evidence was necessary to place [the victim’s]
death in context with her relationship with Mr. McKinley, and to complete the story of the
violence Mr. McKinley inflicted on her.” Id. Turning to the facts of the matter on appeal, we find
that the holdings in Dennis and McKinley are particularly instructive.

        At trial in this matter, the State introduced evidence of two incidents that occurred in the
month before the crimes for which petitioner was charged that involved his continued attempts to
“rekindle” his relationship with Ms. Sampson and his violent behavior—including his tendency
to involve a firearm—designed to remove outside influence from Ms. Sampson’s life and control
her behavior. Additionally, one of the incidents also involved Ms. Hardman, one of the
individuals petitioner shot and killed, which illustrated petitioner’s interest in removing Ms.
Hardman’s influence from Ms. Sampson’s life. As the Court concluded in Dennis, the evidence
of petitioner’s prior conduct in this case clearly provides context to the crimes charged and was
necessary to complete the story of those crimes. In the month leading up to petitioner’s crimes,
he jealously intervened in Ms. Sampson’s new relationship in an attempt to “rekindle” their
marriage, pointed a gun at her new boyfriend, yelled at Ms. Hardman after his attempts to
prevent Ms. Sampson from leaving her home on New Year’s Eve failed, and generally harassed
and intimidated Ms. Sampson and Ms. Hardman in an effort to achieve his goal of reunifying
with his ex-wife. Just like the cases cited above, this evidence demonstrated petitioner’s “pattern
of abusive and controlling behavior as a means of defining the turbulent nature of the
relationship” Ms. Sampson—one of petitioner’s victim’s—had with petitioner following their
divorce. Dennis, 216 W. Va. at 352, 607 S.E.2d at 458. As such, it is clear that the evidence of
which petitioner complains was intrinsic to the crimes charged, and we find no error in the
circuit court’s admission of the evidence below.

        While petitioner additionally alleges an assignment of error related to the admissibility of
this evidence under Rule 404(b) of the West Virginia Rules of Evidence, it is unnecessary to
address the appropriateness of the circuit court’s instruction related to Rule 404(b), given that we
find that the evidence was intrinsic to the crimes charged. State v. Harris, 230 W. Va. 717, 722,
742 S.E.2d 133, 138 (2013) (“This Court has consistently held that evidence which is ‘intrinsic’
to the indicted charge is not governed by Rule 404(b).”).

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: April 6, 2020

CONCURRED IN BY:



                                                 5
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              6